DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi (US 20200092676 A1) in view of Ito (US 20080012683 A1).
Claim 11: Kuenzi teaches a system (Figs 2 and 3) that enables a guest to control both an accommodation entrance lock and smart devices installed in or on the accommodation using two independently issued configured credentials, the system comprising:
a lock controller (16a) configured to:
store a smart device collection credential
([0056] The credential module 36 will receive the encrypted mobile credential, then validate and decrypt the encrypted mobile credential to retrieve the virtual card data. The decryption and validation may include, but not be limited to, validating a digital signature, validating the type of the credential, validating that the credential identifier matches an identifier in the lock memory 32. validating a starting date and an expiring date of the credential, validating the source of the credential, etc. (step 118; FIG. 3). Once validated and decrypted, the virtual card data is extracted (step 120; FIG. 3).);
receive from a guest smart phone a first command to control, schedule, and/or configure a selected smart device, and to further receive a valid LMS guest credential or an authenticatable derivative 
([0057] Next, the mobile key data 200 is shared (step 106). That is, the mobile key data 200 is sent to the mobile device 12 from the local portal 14 directly, without routing through a cloud hosted credential service.
[0066] Finally, the credential data 220 is utilized by the mobile device 12 to provide access to the associated access controls 16 (step 110). The credential data 220 is then resident on the mobile device 12 and the user can then operate the appropriate access control 16 in an offline mode at any later time.  e.g. interpreted as a command incorporating guest credential); 
and further disclose the ability of a user to use an app on a mobile device which provides the guest with commands to unlock the entrance to the access-controlled property, a lock controller that authenticates the LMS credential and access to other services ([0052] a. Credential data for authorizing guest to open the associated guest room access control, including but not limited to the same data that would be encoded onto a physical plastic magnetic strip or RFID card. [0056] e. Credential data for authenticating other services (e.g. a thermostat 230 in the guest room). [0069], [0076]) but does not specifically disclose responsively issue a second command, incorporating or accompanied by the smart device collection credential, to the selected smart device.
However, Ito teaches a lock controller having a second command, incorporating or accompanied by the smart device collection credential, to the selected smart device ([0076]-[0077] Portable device searching and storing section 11d of lock controller 10, having may transmit the portable device ID of portable device 70B as well as lock controller ID. Then, ID registration process responding section 71a of portable device 70B may judge that the lock controller ID has been transmitted to portable device 70B based on the portable device ID transmitted from portable device searching and storing section 11a.)
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a lock controller having a second command incorporating or accompanied by the smart device collection credential, to the selected smart device as taught by Ito within the system of Kuenzi for the purpose of enhancing the system to validate that the controller is communicating with the mobile device.
Claim 12. Kuenzi and Ito teach the system of claim 11, further comprising an LMS that issues the LMS credential (Kuenzi [0040] The mobile device 12 is a wireless capable handheld device such as a smartphone device that is operable to communicate with the local portal 14 and the access controls 16 via an application "app" that runs on the smartphone device (also referred to herein as the mobile device 12). The local portal 14 may provide mobile credentials and other data to the mobile device 12, such as firmware or software updates, to be communicated to one or more of the access controls 16. Although the local portal 14 is depicted herein as a single device (for example a computer, a tablet, a phone, or in general a single computing device with inputs and outputs for use by a person to use, generate mobile keys 200, and so forth as described herein), it should be appreciated that the local portal 14 may alternatively ).
Claim 13. Kuenzi and Ito teach the system of claim 11, further comprising a smart phone app which comprises: a program of instructions stored in a non-transitory medium that, when executed on a smart phone having a display, encryption and decryption circuitry, memory, and wireless communication means, that enables the smart phone app to: receive the LMS credential issued by the LMS; issue a command to control, schedule, and/or program a selected one of the smart devices; and back the command by the LMS credential (Kuenzi [0046], [0048]-[0049]).
Allowable Subject Matter
Claims 1, 2, 4-10, 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 1, 14 and 19, after careful consideration of Applicant’s arguments it has been determined that the prior art of Kuenzi (US 20170311161 A1) fails to specifically teach the smart device collection and the smart device hub to receive LMS credential from a guest and configures the hub to receive a guest-issued, LMS-credential-backed smart device command that is directed to a selected one of the one or more SDC smart devices, and to respond to a successful authentication of the LMS credential by transmitting the command or a functional equivalent of the command using the smart device credential or collection credential, to the selected smart device. The prior art also fails to teach a controller which stores a smart device collection credential needed to control the smart devices installed in or on the accommodation; receive smart device commands to control, schedule, and/or configure a selected smart device from said guest smart phones that are accompanied by a valid LMS guest credential or an authenticatable derivative thereof; and authenticate the LMS guest credential or a derivative thereof and responsively issue a second command, using the smart device collection credential, to the selected smart device. The prior art of Burns (US 20180019889 A1) was the closest prior of teaching a networked .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on November 30, 2020 have been fully considered but they are not persuasive. 
For claims 11 -13, Applicant states that the prior art does not teach the claimed invention. However, the prior art of Ito provides the obviousness improvement for issuing a second command, incorporating by the smart device collection credential, to the selected smart device. Therefore. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments, with respect to claims 1, 2, 4-10, and 14-20 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689